DETAILED ACTION
Allowable Subject Matter
Claims 1-4 and 8-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, and similarly regarding claim 8, the prior art of record, alone or in combination, fails to teach at least “wherein the processor is further configured to: give a first priority to a first language candidate recognized based on the voice data; give a second priority to a second language candidate recognized based on a passport recognized from the image data; give a third priority to a third language candidate recognized through a face of a user recognized from the image data; and determine one among the first language candidate, the second language candidate, and the third language candidate as the second language according to a priority.”
At best, Moreno et al (US 20210074295) teaches in ¶38 speech recognition engine 134 may use one or more other signals 265, in addition to entropy scores, to select target language 270.
At best, WATANABE et al (WO/2020/152773) teaches in ¶25-26 A control part 16 specifies a language corresponding to nationality, which is a language corresponding to the nationality included in the character information. The automatic adjustment machine 10 previously stores information (nationality language correspondence information) in which nationality and language (official language in the country of nationality) are associated with each other, and can specify one or more languages (nationality corresponding language) on the basis of the nationality acquired from the passport; the control unit (16) can instruct the display reception unit (13) to display a screen corresponding to the speech recognition language or the nationality-corresponding language (therefore the first language candidate is determined as the second language as one option.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN KY/Primary Examiner, Art Unit 2669